Citation Nr: 1317770	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  10-40 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

3.  Entitlement to service connection for a scar of the left forearm.

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable evaluation for a lumbosacral spine disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Debbie S. Feldmann, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1963 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions by the Louisville, Kentucky, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The May 2010 decision declined to reopen a previously denied claim of service connection for a bilateral ankle disability, and denied service connection for PTSD, a low back disability, and left forearm scar disability; these determinations were reconsiderations of a February 2009 decision.  The May 2010 decision also denied entitlement to TDIU for the first time.

In the September 2010 decision, service connection for a low back disability, diagnosed as degenerative disc disease and degenerative joint disease, was granted.  A noncompensable (0 percent) evaluation was assigned.

The Board has recharacterized several of the Veteran's appeals to better reflect his allegations, the evidence of record, and the applicable law and precedent.  The bilateral ankle disability is considered two distinct claims for disabilities of the right and left ankles.  The joints are separately service connectable, and must be treated as such.  Further, the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While his claim continues to include PTSD, it has been expanded to include other diagnosed conditions, such as depression.  Finally, all manifestations of the low back condition are considered.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.  The review includes evidence submitted directly to the Board following issuance of the statements of the case (SOCs) in the respective appeals; the Veteran, through his attorney, has waived initial RO consideration of such.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

It is noted that the issue of service connection for a right foot disability was adjudicated in the January 2007 rating decision as part of the issue of whether new and material evidence was previously submitted with respect to the bilateral ankle disability claims.  The RO determined that new and material evidence had not been presented to reopen the issue pertaining to the right foot and ankle.  However, the issue that was previously adjudicated was that of service connection for bilateral ankle disabilities.  The issue pertaining to service connection for a right foot disability was not previously considered on the merits.  Accordingly, the issue of entitlement to service connection for a right foot disability is referred for the appropriate consideration.

The issues of entitlement to service connection for an acquired psychiatric disability, a compensable evaluation for the service-connected lumbosacral spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  Service connection for left and right ankle disabilities was denied on the merits in a December 1985 rating decision on the grounds that in-service injuries were acute and transitory, and healed without any current residual disability.

2.  Most recently, the RO declined to reopen a previously denied claim of service connection for bilateral ankle disabilities in a January 2007 rating decision, notice of which was sent in February 2007; although the Veteran initiated an appeal in the matter, he failed to timely perfect such.

3.  Evidence received since February 2007 was previously considered by agency decision makers, is cumulative and redundant of evidence already of record, fails to address an unestablished fact, and does not raise the reasonable possibility of substantiating the claims.

4.  A claimed current scar of the left forearm is not related to service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision declining to reopen the previously denied claim of service connection for bilateral ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  The criteria for reopening of a previously denied claim of service connection for a right ankle disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

3.  The criteria for reopening of a previously denied claim of service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2012).

4.  The criteria for service connection of a scar of the left forearm are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  October 2008, December 2008, and October 2009 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board notes that the October 2008 letter addressed the need for new and material evidence to reopen the previously denied claim with regard to the bilateral ankles, but misidentified the prior final decision.  It did, however, correctly identify the basis for the prior final denial and informed the Veteran of the information and evidence necessary to substantiate the claim, affording the Veteran a full and fair opportunity to participate in the adjudication of the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Similarly, the October 2009 letter incorrectly attached finality to the February 2009 decision, but the Veteran was not prejudiced, as the error did not change the correct information regarding the needed evidence and information with regard to each claim, and each was fully adjudicated on the proper basis.

For all claims decided herein, the Veteran's service treatment records (STRs) and personnel records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  

A VA examination was not obtained in connection with the claimed scar of the left forearm.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no credible evidence of any in-service injury, accordingly, no examination is required.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

New and Material Evidence

As the analyses for the right and left ankle disabilities are identical, they are discussed together.

Rating actions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Here, the RO denied service connection for a bilateral ankle disability in January 2007, and notice of the denial was issued in February 2007; the Board notes that although the issue was phrased at that time as involving the right ankle and foot, the RO also specified that it was the same claim as was previously denied as one for bilateral ankle disability.  The Veteran filed a notice of disagreement (NOD) with the denial, and an SOC was issued in December 2007; the Veteran had until February 2008 to perfect his appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  No correspondence addressing the appealed decision was received by VA until April 2008.  The Veteran was informed his substantive appeal was not timely, and he did not challenge that determination.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a bilateral ankle disability was initially denied in a December 1985 rating decision, on the grounds that although service treatment records documented in-service bilateral ankle sprains during a night parachute jump, no residuals of such injury were shown.  No bone or joint pathology was shown on x-rays in service, and the Veteran made no complaint related to the ankles at his examination for separation.  The injuries were considered acute and transitory.  Private treatment records considered at the time documented low back complaints, and did not mention the ankle.  The Veteran was notified of the decision and of his appellate rights in that same month and did not appeal nor was any additional evidence received within one year of the determination.  Accordingly, the decision is final.  See 38 C.F.R. §§ 3.156(a), 20.1103.  

In connection with the January 2007 rating decision, additional private treatment records were considered.  These included periodic reports of bilateral ankle complaints.  In February 1995, the Veteran stated he has a lot of pain in his ankles due to arthritis; no objective findings corroborating his report were noted.  In July 1998, the ankles were noted to be bruised and swollen, but no underlying condition was diagnosed.  Several lay statements from friends and family members were also received.  These people noted their observations of the Veteran after his in-service injury, or their recollections of the Veteran's reports to them of injuries to his ankles.  However, in competently describing the Veteran's post-service complaints and problems, they addressed only the back, and did not mention ongoing ankle dysfunction.  Finally, the Veteran presented photographs of himself and a friend during service, wearing casts on both lower extremities.

The RO determined that the newly submitted evidence failed to raise the possibility of any current ankle disability related to the established in-service jump injury, and therefore declined to reopen the claim.

Since January 2007, VA has received VA treatment records showing continued complaints of bilateral ankle pain, which the Veteran reported were related to his in-service injuries.  "Chronic pain" was recorded, but no objective findings related to the ankles were made.  Medical records considered in connection with the Veteran's SSA disability claim, covering generally the period from 1990 to 1996, document periodic complaints of a history of ankle pain, but again contain no independent objective findings of a current disability or condition of the ankles.  

A VA joints examination was afforded the Veteran in July 2010.  The claims file was reviewed in conjunction with the examination.  The STRs documenting the in-service injury were noted, as were post-service treatment notes.  The examiner noted that after the initial in-service casting, the Veteran returned to full duty and then worked as a carpenter for many years.  He complained currently of stiff and sore ankles for several hours each morning.  The Veteran stated he took medication for pain, and his condition was progressively worsening.  

On physical examination, the Veteran reported pain in both ankles; they were tender at the 5th ray base of the metatarsal.  He said he was able to stand for up to 1/2 hour and could walk no more than a few yards.  His gait was slow and studies, but not abnormal.  There was no instability or abnormal joint alignment.  Dorsiflexion was to 15 degrees bilaterally, and plantar flexion was to 35 degrees; the examiner noted no objective evidence of pain with active motion.  With repetitive motion, there was no additional functional impairment; the examiner commented that the Veteran was limiting his active range of motion.  In the section of the examination report describing the joint symptoms, the examiner specified first that there were no symptoms, and second that there was no impact on joint motion.  There was no ankylosis.  X-rays showed heel spurs on both feet, but the examiner found the left and right ankles to be unremarkable.  There was no radiographic evidence of an ankle disability.  

The examiner stated that there was no pathology present to account for the Veteran's subjective complaints of pain.  He opined that there was no current ankle condition, based on physical examination and x-rays.  He also noted that despite the Veteran's report of "fracture" of the ankles in service, there was no evidence of such reflected in the file.  As there was no current ankle disability, nothing could be related to service.

In December 2011, the Veteran, through his attorney, submitted summaries of October 2011 private x-rays, which purportedly show an impression of "calcaneal enthesophyte" of the right ankle.  Also submitted were the actual x-rays reports; these very clearly state that the bones and joint spaces of the ankle were intact and preserved.  The treating doctor defined the "calcaneal enthesophytes" as heel spurs, not as an ankle disability.  

Service connection for right and left ankle disabilities was initially denied in 1985 based on a finding that there was no current disability, despite documented sprain injuries in service.  The Veteran had simply healed completely following his night parachute jump, at least as regards his ankles.  The most recent January 2007 decision continued the denial on this basis, finding that no evidence of any current chronic disability related to the in-service incident was demonstrated.  

Although extensive private records, VA records, and a VA examination have been associated with the claims file in connection with the current attempt to reopen the previously denied claims, this new evidence is not material.  None of the new evidence shows, or tends to show, a current left or right ankle disability.  X-rays have been consistently negative with regard to the ankle joints.  No care provider has identified any pathology associated with the Veteran's repeated complaints of chronic pain.  Those complaints themselves are not new, as they have been considered in connection with all prior claims regarding the ankle.

The Board recognizes that at the July 2010 VA examination, the examiner noted some mild impairment of motion of the ankles in all planes.  However, in the final analysis the examiner is very clear that there is no current diagnosis or pathology of either ankle.  A symptom without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  

In sum, none of the newly associated evidence is material to the previously denied claims.  It does not show, or even raise the possibility of, any current ankle disabilities, and therefore does not support an unestablished fact required for a grant of service connection.  The claims of service connection for right and left ankle disabilities may not be reopened.

Left Forearm Scar

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran has alleged that during service, a substance he reports was mustard gas was dripped onto his arm in three locations.  Two were wiped off, but the third was left and blistered.  This caused a scar in the middle of his forearm.  

The Board notes that at entry into service in February 1963, a vaccination scar of the left arm was noted.  A left arm tattoo was reported at a November 1964 examination for Airborne training, and the same, on the left upper arm, was noted at the January 1966 separation examination.  At no time was any scar or mark of the left forearm noted.  The Veteran sought no treatment for a blister or similar skin condition of the arm.  In addition, on the medical history form completed at the time of separation, he denied having any illnesses or injuries other than those noted.

None of the voluminous records associated with the claims file note any scar of the left forearm.  The Veteran has not reported such to any doctor.  At an October 2008 outpatient treatment appointment, the Veteran's skin was specifically assessed, and lesions on the chest were noted; there was no reference to any left forearm lesion, scar, or mark.  

The Veteran is competent to describe signs and symptoms of disability he can observe through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  A scar would certainly be observable.  However, the Board finds the Veteran's competent reports not credible.  STRs show no injury of the left forearm, or any acquired mark of the left forearm at any time during service, and the Veteran denied any such injury or mark at separation.  Post-service records are silent with regard to a left forearm scar, despite assessment of other skin conditions.  The Board finds it puzzling that no examiner or treating doctor has made mention of any scar of the left forearm during numerous physical evaluations, and the Veteran has not brought up the alleged scar at any appointment, whether scheduled in connection with his claims or not.  As was noted above, no examination is necessary in connection with the claim in the absence of credible evidence of incurrence of an injury or disease during service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a scar of the left forearm is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the previously denied claim of service connection for a right ankle disability is not reopened; the appeal is denied.

New and material evidence not having been received, the previously denied claim of service connection for a left ankle disability is not reopened; the appeal is denied.

Service connection for a scar of the left forearm is denied.


REMAND

With regard to the remaining claims, remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Acquired Psychiatric Disorder

A July 2010 VA examiner opined that a diagnosis of PTSD is not warranted.  However, she and other doctors, both private and VA, have diagnosed a long-term depressive disorder as well.  As is noted above, a claim for one diagnosed psychiatric condition must be considered a claim for all diagnosed conditions.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the VA examiner was properly requested to opine as to whether depression, or any other diagnosed acquired psychiatric disorder, was related to service, to include the documented night parachute jump mishap.

Because the Veteran did not associate this incident with his complaints of depression at the examination, the examiner opined in the negative.  Depression was not likely related to the in-service parachute incident.

However, review of the claims file reveals that several VA and private doctors have indicated a potential link between the Veteran's current health problems, to include his service-connected low back disability, and his psychiatric symptoms.  The Veteran stated in October 2008 that depression arose with his injuries.  In November 2008, he attributed recent suicidal ideation to his health problems.  In July 1996, the Veteran reported to a private examiner that his inability to work because of disability was causing financial problems, and this was impacting his psychological functioning.

The Board finds, therefore, that the Veteran has raised a theory of entitlement to service connection for a psychiatric disorder as secondary to already service-connected disabilities.  This theory has not been developed at this point.  No examiner has been asked to offer a reasoned medical opinion on the question, and the Veteran has not been afforded clear notice regarding secondary service connection.

On remand, proper notice must be accomplished, and a VA examination, with medical opinion, obtained.

Low Back Disability, to include Lower Extremity Radiculopathy

Upon review of the claims file, the Board has determined that the most recent VA examination is not sufficient to determine the currently warranted evaluation.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Remand is therefore required.

The July 2010 VA examiner measured and described the current functional limitations of the low back, to include range of motion testing before and after repetitive motion.  He discussed the impact of factors such as pain, weakness, fatigue, lack of endurance, and incoordination on the Veteran's actual functional capacity.  However, he made no reference to the extent of impairment with flare-ups of acute pain, or even whether such events occurred or not.  At a May 2006 VA examination, such daily flare-ups with activity were one of the Veteran's major complaints, and the July 2010 examiner did comment that activity appeared to cause increased pain.  A clear statement regarding flare-ups and the extent of their impact on functioning is required.

Moreover, the Veteran has persistently complained of lower extremity neurological problems.  Doctors have at times indicated such are related to his diagnosed severe low back degenerative disc disease, as at the July 2010 examination, but have also discussed the occurrence of several strokes without clearly stating whether such have had any impact on the lower extremity symptoms.  The applicable rating criteria for spine disabilities permit separate evaluation of neurological manifestations.  On remand, the VA examiner must specifically comment on whether current lower extremity symptoms are related to the service-connected low back disability or some other cause.

TDIU

A finding of TDIU is dependent upon the impact of service-connected disabilities upon the Veteran's occupational functioning.  38 C.F.R. § 4.16.  Here, there are open questions involving service connection of a disability, and properly assigned evaluations for others.  The issue of TDIU is inextricably intertwined with these questions.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Remand of the TDIU issue is therefore required pending resolution of the other outstanding issues.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information regarding secondary service connection in relation to a psychiatric disorder and service-connected disabilities.

2.  Associate with the claims file complete VA treatment records from the medical center in Lexington, Kentucky, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2009 to the present.

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed in conjunction with the examination.

The examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) any currently diagnosed acquired psychiatric disorder began in or is related to active service.

Also, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is due to or caused by the Veteran's service-connected low back disability.

Finally, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder is aggravated by the Veteran's service-connected low back disability.  Aggravated for VA purposes means the condition is worsened beyond the natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's psychiatric disorder(s) found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back disability.

A full and complete rationale is required for all opinions expressed.

4.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination. 

The examiner must describe in full the functional impact of the service-connected degenerative disc and joint diseases, to include discussion of impairment due to acute flare-ups of symptoms.  The examiner should comment on the impact of the low back disability on occupational functioning.

All manifestations related to the low back disability must be clearly identified.  The examiner should specify whether, and to what extent, any lower extremity neurologic symptomatology is associated with the service-connected low back disorder.  Any necessary testing should be accomplished.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


